EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lucas Stelling on 1 December 2021.
The application has been amended as follows: 

In claim 1, before the final period, the following has been added: -- wherein the fan case further comprises 
an axial flow inlet upstream of the axial flow fan blades, 
an axial flow outlet downstream of the fan blades, and 
a sidewall extending from the axial flow inlet to the axial flow outlet,
wherein the lubricating oil casing extends from the sidewall to the rear end of the rotating shaft, and 
wherein the worm extends radially outward from the rotating shaft such that an outer end of the worm is disposed radially outside the sidewall –.

The following is an examiner’s statement of reasons for allowance: the limitations of an axial flow fan with a casing arranged in a flue gas transmission pipeline with a middle part of a rotating shaft are sleeved with first and second bearings adapted to be capable of being in the flue gas transmission pipeline and exposed to the flue gas wherein the fan is driven by a worm which extends radially outside a sidewall of the fan are not shown or fairly suggested by the prior art.  The examiner notes Engdahl which teaches (Fig. 3) a motor and pulley arranged outside an axial fan pipeline, but which expressly .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2 December 2021